Order unanimously modified by eliminating the provisions which direct the defendant to produce “ certified copies ” of its complete Federal and State income tax returns and by requiring only the production of all information regarding its payroll accounts from copies of its Federal and State income tax returns for the years 1935 and 1936 (Ocean Accident & Guarantee Corp. v. Marcus Contracting Co., 226 App. Div. 789, and Globe Indemnity Co. v. Saggese Strunsky, Inc., 236 id. 828), and as so modified affirmed, without costs. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., Townley, Untermyer, Cohn and Callahan, JJ.